Citation Nr: 1300635	
Decision Date: 01/08/13    Archive Date: 01/16/13

DOCKET NO.  07-25 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a seizure disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 







INTRODUCTION

The Veteran had active service from July 1976 to October 1978.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Jurisdiction over the case was subsequently transferred to the VA RO in Cleveland, Ohio.  

This case was previously before the Board in January 2011, at which time the Board remanded the Veteran's increased rating claim for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's increased rating claim is decided.  Specifically, in the January 2011 Remand, the Board directed that the Veteran be afforded a VA examination in order to determine the current level of severity of all impairment resulting from his service-connected seizure disorder.  Review of the record shows that in May 2011 the Veteran was afforded a VA examination.  According to the examination report, the Veteran had episodes of generalized convulsive epilepsy at least once every three months in the last year, episodes of complex partial epilepsy characterized by automatic states and/or generalized convulsions with unconsciousness at least once per three months in the last year, and episodes of complex partial epilepsy (characterized by brief episodes of random motor movements; hallucinations; perceptual illusions; abnormalities in thinking, memory, or mood; or autonomic disturbances) at least twice in the past six months.

The rating criteria used to evaluate seizure disorders is based on the frequency of major and minor seizures.  A major seizure is characterized by the generalized tonic-clonic convulsion with unconsciousness.  A minor seizure consists of a brief interruption in consciousness or conscious control associated with staring or rhythmic blinking of the eyes or nodding of the head ("pure" petit mal); sudden jerking movements of the arms, trunk, or head (myoclonic type); or sudden loss of postural control (akinetic type).  38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911, Notes 1 and 2 (2012).

Based on the seizure activity reported by the May 2011 VA examiner, the frequency with which the Veteran experiences major and/or minor seizures is not clear to the Board.  Therefore, the Board finds that the Veteran's claims file should be returned to the May 2011 VA examiner for an addendum report regarding the frequency with which the Veteran experiences major and/or minor seizures.  

In this regard, the Board acknowledges that this service-connected disability has been characterized as a seizure disorder with posttraumatic headaches.  However, during the current appeal, and specifically by a March 2010 rating action, the RO granted service connection for residuals of a traumatic brain injury (40%, effective from August 6, 2009).  The 40% evaluation assigned to this now service-connected disability contemplates the frequency and severity of headaches.  Thus, to avoid pyramiding, the Board, in adjudicating the Veteran's current claim for an increased rating for his service-connected seizure disorder, will not request any further evidentiary development with respect to his headaches.  

Additionally, on remand, records of any ongoing VA seizure disorder treatment that the Veteran may be receiving should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1. Obtain records of seizure treatment that the Veteran may have received at the Dayton VA Medical Center since November 2008.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.  

2. Then, forward the Veteran's claims file to the VA examiner who performed the May 2011 VA examination for a complete review of the claims files and an addendum examination report.  Based on a review of the record and the history of seizure activity reported in the May 2011 VA examination report, the VA examiner should describe the frequency with which the Veteran experiences major and/or minor seizures as defined in 38 C.F.R. § 4.124a, Diagnostic Codes 8910, 8911, Notes 1 and 2-and as discussed earlier herein.  

If the May 2011 VA examiner is not available, the claims files should be provided to, and reviewed by, another physician with sufficient expertise to provide the required medical findings.  Another VA examination of the Veteran should only be performed if deemed necessary by the person providing the required medical findings.  

3. Then, readjudicate the claim for a disability rating greater than 20 percent for the service-connected seizure disorder.  [As service connection has already been granted for residuals of a traumatic brain injury, and the evaluation of that disability contemplates the frequency and severity of headaches, the agency of original jurisdiction's readjudication of the Veteran's current claim for an increased rating for his service-connected seizure disorder should not include consideration of the frequency and severity of his headaches.]  If the benefit sought on appeal is not granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  The case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

